Citation Nr: 1018840	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-22 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  By this decision, the RO recognized the 
service-connected right ear hearing loss as bilateral hearing 
loss, but continued the noncompensable (zero percent) rating 
for this disability.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

As an additional matter, the Board notes the Veteran has 
raised the issue of entitlement to service connection for an 
eye disorder, but this issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The competent medical evidence consistently reflects the 
Veteran has Level I hearing of both ears throughout the 
pendency of this case.






CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's 
service-connected bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.85, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in November 
2006, which is clearly prior to the January 2007 rating 
decision that is the subject of this appeal.  Among other 
things, this letter informed the Veteran of what was 
necessary to substantiate his current appellate claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the November 2006 
letter included information regarding disability rating(s) 
and effective date(s) as mandated by the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, a statement submitted by his accredited 
representative in February 2010 cited to relevant regulatory 
criteria for evaluating his service-connected hearing loss.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  Various medical records were obtained and 
considered in conjunction with this case.  Further, the 
Veteran has had the opportunity to present evidence and 
argument in support of his claim, to include at the March 
2010 Board hearing.  Nothing indicates he has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, he was accorded VA medical 
examination regarding this case in November 2006 and October 
2009 which included findings as to the current severity of 
his service-connected hearing loss that are consistent with 
the treatment records as well as the relevant rating 
criteria.  

The Board notes the Veteran has criticized the VA 
examinations because testing was done in a sound proof room, 
does not mimic "ordinary" conditions, and does not accurately 
reflect his hearing loss.  VA regulations require that 
audiological testing be conducted in a controlled setting, 
and not under "real world" conditions, however.  See 38 
C.F.R. § 4.85(a).  The evidence does not indicate that the VA 
examinations were inaccurate or improperly conducted and a 
review of the examinations supports a finding that the 
audiological results accurately depict the Veteran's hearing 
impairment.  Further, while the Veteran indicated his 
willingness to report for a new examination at the March 2010 
hearing, he did not indicate his hearing loss has increased 
in severity since the time of the last VA examination.  
Accordingly, the Board finds that the VA examinations are 
adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Schedular rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has contended that the schedular criteria does 
not accurately reflect the affect his hearing loss has had on 
his ordinary life, including the difficulty he has hearing 
people talking to him due to background noise, as well as the 
fact he tends to talk loud due to his hearing loss.  His 
spouse has also provided anecdotal evidence regarding his 
hearing problems.  However, the law provides that in 
abjudicating the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The Veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

Initially, the Board observes that, as detailed below, none 
of the audiological evaluations conducted on the Veteran's 
hearing indicate the pure tone threshold at each of the four 
specified frequencies is 55 decibels or more, or that the 
average puretone threshold is 30 decibels at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  Accordingly, the 
provisions of 38 C.F.R. § 4.86 are not for application in the 
instant case.

The Board finds that the competent medical evidence 
consistently reflects the Veteran has Level I hearing of both 
ears throughout the pendency of this case.  For example, the 
November 2006 VA audiological examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
10
35
60
31.25
LEFT
15
10
40
55
30

Speech recognition scores were 92 percent for the right ear, 
and 94 percent for the left ear.  These results correspond to 
Level I hearing for both ears under Table VI.

A subsequent November 2007 VA audiogram indicates pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
35
60
33.75
LEFT
15
20
35
60
32.5

Speech recognition scores were 96 percent for both ears.  As 
such, these results also correspond to Level I hearing for 
both ears under Table VI.

The Veteran also submitted an October 2008 private audiogram 
which appears to indicate pure tone thresholds, in decibels, 
as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
45
60
35
LEFT
25
15
45
65
37.5

The Veteran has criticized the fact that the RO discounted 
the results of this audiogram, and the explanation for this 
action.  In pertinent part, the RO stated that VA did not 
rely upon findings of outside sources to determine disability 
evaluation, and that they could not determine the reliability 
of the calibrations involved in the testing.  However, even 
accepting the results of this audiogram as valid, the Board 
notes that no speech recognition scores were provided in 
conjunction with this audiogram, which as noted above is used 
to calculate the hearing Level under Table VI.  This 
deficiency was also noted by the RO.  Moreover, even if the 
Board were to use these results under Table VIa (Numeric 
Designation of Hearing Impairment Based Only On Puretone 
Threshold Average), they still correspond to Level I hearing 
for both ears.  Without speech recognition scores, there is 
nothing to indicate that either ear has hearing loss in 
excess of Level I.

Finally, the October 2009 VA audiological examination reveals 
pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
35
60
30
LEFT
10
5
45
70
32.5

Speech recognition scores were 94 percent for both ears.  As 
with all of the aforementioned audiological evaluations, 
these results correspond to Level I hearing for both ears 
under Table VI.

Level I hearing for both ears, in turn, corresponds to the 
current noncompensable rating under Table VII.  

There is no other evidence of record which indicates the 
Veteran's hearing loss corresponds to anything other than 
Level I hearing for both ears.  

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a 
compensable rating for his service-connected bilateral 
hearing loss.  Therefore, the preponderance of the evidence 
is against his claim for an increased schedular rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Other considerations

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
hearing loss.  However, the Board finds that his 
symptomatology has been stable throughout the appeal period, 
and there were no distinctive period(s) where he met or 
nearly approximated the criteria for a compensable rating.  
Therefore, assigning staged ratings for this disability is 
not warranted.

The Board notes that the regulations provide that in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2005).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.

Here, it does not appear that the RO has evaluated whether 
the Veteran is entitled to an extraschedular rating in the 
instant case, and the Veteran has not raised the matter 
himself.  The Board therefore is without authority to 
consider the matter of extraschedular rating(s).  The Veteran 
is free to raise this as a separate issue with the RO if he 
so desires.

The Board further notes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim for a total 
rating based upon individual unemployability (TDIU) is part 
of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  In 
this case, the Board finds that a claim for a TDIU is not 
raised by the record as the evidence of record fails to show 
that the Veteran is unemployable due to his service-connected 
hearing loss.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


